Citation Nr: 1733049	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service connected left knee patellofemoral pain syndrome.

2.  Entitlement to an initial disability rating in excess of 10 percent for service connected right knee patellofemoral pain syndrome.

3.  Service connection for bilateral Achilles tendinitis; calcaneal spurs claimed as bilateral ankle, to include as secondary to service connected disabilities or due to an undiagnosed illness.

4.  Service connection for lumbar myositis to include as secondary to service connected disabilities or due to an undiagnosed illness.

5.  Service connection for an acquired psychiatric disorder to include depressive disorder, NOS; mood disorder claimed as nervous condition and panic attacks, and  post-traumatic stress disorder (PTSD) to include as secondary to service connected disabilities or due to an undiagnosed illness.

6.  Service connection for cervical spine herniated disc claimed as cervical condition, to include as secondary to service connected disabilities or due to an undiagnosed illness.

7.  Service connection for a skin disorder to include as due to an undiagnosed illness.

8.  Service connection for asthma due to asbestos exposure, as or due to an undiagnosed illness.

9.  Service connection for headaches, to include as due to an undiagnosed illness.

10.  Service connection for balance condition also claimed as vertigo, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2002 and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the record shows that the Veteran originally perfected her appeal with the November 2009 rating decision by filing a VA Form 9 Appeal to the Board of Veteran's Appeals in July 2011 following the issuance of a Statement of the Case (SOC) in May 2011.  The RO issued two supplemental statements of the case omitting certain issues from the November 2009 rating decision, and also indicating that certain issues could not be appealed due to an untimely Form 9.  At present, the Board is unable to determine which issues the RO was referring to or why certain issues were omitted; therefore the Board considers these to have been an administrative error.  As it appears that the Veteran could have been reasonably under impression that all of the above issues were on appeal, and because the filing of a Form 9 is not a jurisdictional requirement, the Board has proper jurisdiction over the above issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran filed an application for service connection for benefits in April 2017.  Certain issues on that application overlap with issues on appeal, however the Board takes no action with respect to the issue of thoracic outlet syndrome, and tinnitus, memory loss, and sleep apnea as those are new claims that appear to be currently  being processed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  


The Board must remand the Veteran's increased ratings claims because more information is necessary to ascertain the impact of the Veteran's flare ups on her service connected disabilities.  The Veteran underwent a VA Medical Examination in September 2015.  The report form that examination reflects that the Veteran experiences flare-ups that "could significantly limit functional ability."  See September 2015 VA Examination at 5.  Unfortunately, there is no indication in the report, or the record as a whole, as to the frequency of the Veteran's flare-ups.  Accordingly, the increased rating issues must be remanded so that the Board may be presented with information that accurately reflects the frequency and impact of the Veteran's flare-ups.  

With respect to the remainder of the issues, the Board notes that the Veteran underwent a series of VA examinations in May 2015 which sought to ascertain whether the Veteran's conditions could be service-connected on a secondary basis to the Veteran's bilateral knee patellofemoral pain syndrome.  While all of those examinations indicated that the Veteran's various conditions were not caused by the knee patellofemoral pain syndrome, there was no medical evidence provided as to whether they are aggravated by the service-connected disability. Consequently a remand is necessary to obtain adequate opinions that fully inform the Board as to the issue of secondary-service connection.  

Similarly, the issues related to the Veteran's mental health claim must be remanded for adequate examination.  First, there is no dispute that the Veteran has a diagnosis of depression.  The Veteran has submitted statements indicating that she first began suffering from mental health problems while in service and that those problems including anxiety have continued since service.  See October 2009 Correspondence & April 2017 Correspondence.  She has also described harassment and fear that she suffered while in service.  Id.  Unfortunately the Board is without the benefit of a medical examination that would indicate whether the Veteran's reported experiences are related to her present psychiatric diagnosis.  The May 2012 VA Medical examination confirmed the Veteran has depression, but failed to address whether the Veteran's depression is due to her military ser vice, including the events reported by the Veteran.  Additionally, the same exam indicated that the Veteran does not have PTSD, however, VA medical records from June 2009 indicate a positive PTSD result on a screening mechanism.  The May 2012 exam does not address this discrepancy.  Accordingly, the Veteran must be afforded a new examination that reconciles the conflicting medical evidence and addresses the Veteran's reports regarding her problems from service.  

Finally the Board notes that a remand is necessary to adequately address the Veteran's reported symptoms in light of her Gulf War Illness claim.  While the Board cannot make medical judgments, it can turn to treatise information to better inform its analysis and review of a record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In that regard, the Board notes that the National Academies of Sciences, Engineering, and Medicine have extensively studied the impacts of Gulf War service on health and that a review of their report has shown the Board that the Veteran's reported issues including vertigo/balance condition, mental health problems, headaches, skin condition, and various experienced pains could be related to her service.  See generally National Academies of Sciences, Engineering, and Medicine. Gulf War and Health: Volume 10: Update of Health Effects of Serving in the Gulf War, 2016. THE NATIONAL ACADEMIES PRESS. (2016).  The Board is not making the conclusion that the Veteran's service has any relation to the reported conditions, rather the Board points out that it would benefit from an informed medical opinion on the matter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated her for the conditions on appeal.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her medical conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations, to include a VA Gulf War general medical examination to determine the nature and etiology the conditions addressed in the remand, and a VA medical examination to address the nature, severity, and occupational impact of the Veteran's service connected bilateral knee disability, including the frequency and impact of the Veteran's flare-ups.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions must be provided.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should comment on the severity of such symptomatology and report signs and symptoms necessary for evaluating the illness under the rating criteria.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

In addressing the impact of Gulf War service on the Veteran's health and the relation to the conditions, please consider the information from the National Academies of Sciences, Engineering, and Medicine. 2016. Gulf War and Health: Volume 10: Update of Health Effects of Serving in the Gulf War, 2016. Washington, DC: The National Academies Press. https://doi.org/10.17226/21840, available at https://www.nap.edu/catalog/21840/gulf-war-and-health-volume-10-update-of-health-effects.  

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  (Consider the Veteran's statements regarding the onset of her skin condition in service, the stressor statements regarding harassment and onset of psychological symptoms while in service (October 2009 and April 2017) and VA Medical records indicating a positive PTSD test result in June 2009 along with other VA medical records indicating psychiatric care)  

(e)  If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




